IN THE SUPREME COURT OF THE STATE OF MONTANA




SHANA LEE STANDLEY,
                  Plaintiff and Appellant,


THE TRAVELERS INDEMNITY COMPANY OF
ILLINOIS, GREANY INSURANCE SERVICES,
INC., a Montana corporation, and
=EN   BOWERS, Public Administrator
of Lewis and Clark County, Montana,
as Personal Representative of the
Estate of Daniel P. Shute, deceased,
                  Defendants and Respondents.



APPEAL FROM:                 District Court of the Third Judicial District,
                             In and for the County of Powell,
                             The Honorable Jeffrey Sherlock, Judge presiding.


COUNSEL OF RECORD:
                 For Appellant:
                             Edward K. Duckworth, Attorney at Law,
                             Ronan, Montana; Michael J. McKeon,
                             Attorney at Law, Butte, Montana
                 For Respondents:
                             James R. Walsh and Dennis P. Clarke, Smith,
                             Walsh, Clarke & Gregoire, Great Falls,
                             Montana (Travelers);
                             Shelton C. Williams and Cynthia K. Smith,
                             Williams & Raney, Missoula, Montana (Greany)


                                            Submitted on Briefs:   December 10, 1992
                                                        Decided:   July 6, 1993

    GLi.Rt"*Pr .'(t'";~.~p:ir:     9tJRT
       sTA re OF '>'".-           " '
                         . i i ii k i * A
                          ;r.
Justice Terry N. Trieweiler delivered the opinion of the Court.
     Plaintiff Shana Lee Standley appeals from an order of the
District Court for the Third Judicial District, Powell County,
which granted a motion by defendant Greany Insurance Services,
Inc., to change venue.   We reverse.
     The sole issue on appeal is whether the District Court erred
when it granted Greanyfs motion to change venue from Lewis and
Clark County to Powell County.
     On September 21, 1989, Shana Lee Standley (plaintiff) was
severely injured in a single vehicle accident in Lewis and Clark
County, Montana.   Daniel P. Shute (decedent), the driver of the
vehicle, died as a result of the car crash. Plaintiff, a passenger
in the car, sustained permanent knee and back injuries and incurred
over $50,000 in medical bills.       Decedent had only $26,000 in
insurance coverage.
     At the time of the accident, plaintiff was married to Todd
Pocha who had an insirance policy with The Travelers Indemnity
Company of Illinois (Travelers) that provided for underinsured
motorist coverage in the amount of $500,000.    However, plaintiff
and her husband had been separated for three months at the time of
the accident.   When plaintiff made a claim against Travelers for
the underinsured motorist coverage, Travelers denied coverage on
the grounds that plaintiff was not residing in the same household
as her husband at the time of the accident.    At the time of the
denial of coverage, the couple's policy did not list plaintiff as
a named insured.

                                 2
     On September 11, 1990, plaintiff filed a complaint in Lewis
and Clark County, Montana, against Travelers and Karen Bowers, the
Public Administrator of Lewis and Clark County and the personal
representative of the decedent's estate.     Lewis and Clark County
was Bowerst county of residence at the commencement of plaintiff's
action. In her complaint, plaintiff asserted a tort claim against
Bowers and the decedent's estate, alleging the decedent was
negligent in his driving. Plaintiff asserted a breach of contract
claim against Travelers, alleging the insurance company failed to
pay in accordance with the underinsured motorist coverage purchased
by plaintiff and Todd Pocha.
     The Travelers policy had been purchased by Todd Pocha and the
plaintiff, prior    to the accident, through Greany        Insurance
Services, Inc.    (Greany), which is located in Powell County,
Montana.   During the course of discovery of the breach of contract
claim   against   Travelers, an   agent   for Greany   disclosed   to
plaintiff's attorney that Travelers had originally issued an oral
binder covering plaintiff as a named insured: however, Greanyts
agent unilaterally removed plaintiff's name as a named insured on
the policy at the request of plaintiff's father-in-law, Donald
Pocha. Greany had provided no notice to plaintiff of the deletion
of her name from the Travelers policy at the time plaintifftsname
was removed.
     On the basis of this new information, plaintiff amended her
complaint to name the Greany agency as a defendant.       Plaintiff
alleged that Greany acted fraudulently and negligently when it
failed to ensure that plaintiff's name would remain on the
Travelers policy as a named insured.        Plaintiff also added an
additional tort claim against Travelers, alleging Travelers acted
negligently and fraudulently when it failed to list plaintiff as a
named insured on the underinsured motorist coverage.
       On June 26, 1992, Greany, a resident of Powell County, moved
for change of venue to Powell County, asserting that Lewis and
Clark County was not a proper county for any of the claims against
Greany.    On August 20, 1992, the District Court granted defendant
Greany's motion.
      The District Court based its decision to change venue to
Powell County on three venue statutes. First, the court relied on
5 25-2-122 (1), MCA, and concluded that because the suit against

Greany is strictly in tort, the proper place of trial is the county
in    which   Greany   resides.   Second,   the    court   relied   on
§   25-2-118(1), MCA, and explainedthat, unless otherwise specified,
the proper place of trial is the residence of one sf the
defendants.    Finally, the court relied on    §   25-2-116, MCA, the
provision governing multiple claims.    The lower court determined
that because plaintiff's complaint contained more than one claim,
and Greany was entitled to a change of venue on at least one of the
claims against it, Greany was entitled to change venue on all of
the claims.
      On appeal, plaintiff asserts that the District Court erred
when it granted Greany's motion to change venue to Powell County.
She asserts that the court's reliance on      25-2-116, MCA, as the

                                  4
basis for its decision to change venue is misplaced because
5 25-2-116, MCA, is inapplicable to her case.     Travelers agrees
with plaintiff on this matter.
     Plaintiff contends that 5    25-2-116, MCA, governs actions
involving a "single defendant," and therefore, the lower court
erred when it applied the statute to plaintiff's        case which
involved multiple defendants. Furthermore, plaintiff contends that
5 25-2-117, MCA, the venue provision governing multiple defendants,

is the controlling statute in this case.        She contends that
pursuant to 5 25-2-117, MCA, if Lewis and Clark County was a proper
venue for her claim against defendant Bowers, it was also a proper
venue for her claims against Travelers and Greany.
     However, it is not necessary to reconcile the potentially
contradictory provisions of 5 25-2-116 and -117, MCA.   Plaintiff's
claims against Greany sounded in tort. The venue statute for tort
claims provides as follows:
          The proper place of trial for a tort action is:
          (1) the county in which the defendants, or any of
     them, reside at the commencement of the action; or
          (2) the county where the tort was committed. I    f
     the tort is interrelated with and de~endent o n a claim
                                                 w
     for breach of contract, the tort was committed, for the
     purDose of determininq the Drooer lace of trial. in the
     county where the contract was to be ~erformed. [Emphasis
     added. ]
Section 25-2-122, MCA.
     Count I of plaintiff's complaint alleges a tort claim against
Bowers and a breach of contract claim against Travelers.    Greany
concedes that Lewis and Clark County is a proper place of venue for
both of the claims included in Count I.
     The basis for plaintiff's breach of contract claim against
Travelers is that at the time of her accident and injuries
plaintiff was covered by an underinsured motorist policy issued by
Travelers and that Travelers wrongfully refused to provide her with
the coverage to which she is entitled.
     The essence of the tort claims against Greany found in
Counts I1 through VI is that if plaintiff was not covered by the
Travelers policy, then lack of coverage was due to Greany's
negligent or otherwise wrongful conduct. It is clear that the tort
claims against Greany are interrelated with and dependent upon the
claim for breach of contract against Travelers.    If the contract
claim against Travelers is successful, then there is no basis for
claiming damages against Greany. If the claim against Travelers is
unsuccessful, then the lack of coverage which is alleged in Count I
is the basis for damages claimed from Greany.
     Greany contends that that part of 5 25-2-122, MCA, which is
highlighted above and relied on in this opinion, has only been
applied to single defendants in the past.     However, all of the
cases relied on by Greany, with the exception of Berlin v Boedecker
                                                        .
(1989), 235 Mont. 443, 767 P.2d 349, precede the enactment of
5 25-2-122, MCA.    Furthermore, there is nothing in the Berlin

decision, nor in the plain language of 5 25-2-122, MCA, which
suggests an intention to limit the application of this statute to
cases where the tort and contract claim are made against the same
defendant.
     Since both Lewis and Clark County and Powell County were
proper places for venue for plaintiff's claims against Greany under
S 25-2-122, MCA, no motion can be granted to change the place of

trial on the ground that the action was not brought in a proper
county.    Section 25-2-115, MCA.
     For these reasons, we reverse the order of the District Court
granting Greanylsmotion for change of venue and remand this case
to the District Court for further proceedings consistent with this
opinion.




We concur:
                                           July 6, 1993

                                  CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


Edward K. Duckworth
Anorney at Law
104 Highway 93 South
Ronan, MT 59864

Michael J . Mc Keon
Attorney at Law
P. 0 . Box 3329
Butte, MT 59702

James R. Walsh
Smith, Walsh, Clarke & Gregoire
P. 0. Box 2227
Great Falls, MT 59403-2227

Shetton C. Williams
Williams & Ranney
P. 0. Box 9440
Missoula, MT 59807-9440


                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     S T A Q OF MONTANA